Case 0:20-cv-60275-WPD Document 17-1 Entered on FLSD Docket 07/10/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

    TODDRIC KNIGHT and EVENSON       )
    BENDERS,                         )
                                     )
              Plaintiffs,            )
                                     )
    v.                               )                 Case No. 0:20-cv-60275-WPD
                                     )
    ALL-WAYS TOWING & STORAGE, INC., )
                                     )
              Defendant.             )
                                     )


                               [PROPOSED] SCHEDULING ORDER

           THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on
    July12, 2021 at 9:00 a.m. A Pretrial Conference in this matter shall be held on June 28, 2021.


                       July 31, 2020                    The Parties shall serve their initial
                                                        disclosures pursuant to Fed. R. Civ. P.
                                                        26.

                      August 31, 2020                    The Parties shall file motions to
                                                         amend pleadings or join Parties.


                    September 30, 2020                   Plaintiff shall provide Defendant
                                                         with an expert witness list, accompanied
                                                         by the summaries and reports.

                     October 30, 2020                    Defendant shall provide Plaintiff
                                                         with an expert witness list accompanied
                                                         by the summaries and reports.

                    November 30, 2020                    The Parties shall exchange rebuttal expert
                                                         witness summaries and reports, as
                                                         required by Federal Rule of Civil
                                                         Procedure 26(a)(2).
Case 0:20-cv-60275-WPD Document 17-1 Entered on FLSD Docket 07/10/2020 Page 2 of 2



                  January 19, 2021               All discovery, including expert
                                                 discovery shall, be completed.


                  January 29, 2021               The Parties shall complete mediation and
                                                 file a mediation report with the Court.


                  February 26, 2021              The Parties shall file all dispositive pre-
                                                 trial motions and Daubert motions
                                                 (which include motions to strike or
                                                 exclude experts).
                    May 28, 2021                 The Parties shall each file one motion in
                                                 limine.


                    June 7, 2021                 The Parties shall submit joint pre-trial
                                                 stipulation, witness lists, and exhibit lists
                                                 in accordance with Local Rule 16.1(d)
                                                 and €, proposed jury instructions and
                                                 verdict form, or proposed findings of
                                                 fact and conclusions of law, as
                                                 applicable.
                    June 7, 2021                 The Parties shall submit their deposition
                                                 designations.


                    June 28, 2020                The pretrial conference shall be held.



                    July 12, 2021                Beginning of Trial Period




          DONE AND ORDERED in Chambers at Miami, Florida, this            day of July, 2020.




                                               WILLIAM P. DIMITROULEAS
                                               UNITED STATES DISTRICT JUDGE
